IN THE
                             TENTH COURT OF APPEALS

                                    No. 10-13-00049-CR

DAVID DUANE GREER,
                                                                 Appellant
    v.

THE STATE OF TEXAS,
                                                                 Appellee


                            From the 272nd District Court
                                 Brazos County, Texas
                           Trial Court No. 12-03324-CRF-272


                                        OPINION


         David  Greer  appeals  his  conviction  for  unlawful  possession  of  a  firearm  by  a 

felon.  TEX. PEN. CODE ANN. § 46.04 (West 2011).  Greer complains that the evidence was 

insufficient, that the trial court erred by denying his motion to suppress because of an 

invalid  traffic  stop  and  an  improper  inventory  search,  that  Greer  received  ineffective 

assistance  of  counsel  by  failing  to  seek  a  timely  hearing  on  the  motion  to  suppress 

evidence, and the trial court abused its discretion in the admission of evidence.  Because 

we find no reversible error, we affirm the judgment of the trial court. 
Sufficiency of the Evidence 

        In his first issue, Greer complains that the evidence was insufficient for the jury 

to have found beyond a reasonable doubt that he intentionally or knowingly possessed 

a  firearm  that  was  discovered  in  the  pocket  of  a  jacket  in  the  vehicle  he  was  driving 

when he was stopped and arrested by law enforcement.  The Court of Criminal Appeals 

has expressed our standard of review of a sufficiency issue as follows: 

       In  determining  whether  the  evidence  is  legally  sufficient  to  support  a 
       conviction, a reviewing court must consider all of the evidence in the light 
       most  favorable  to  the  verdict  and  determine  whether,  based  on  that 
       evidence and reasonable inferences therefrom, a rational fact finder could 
       have found the essential elements of the crime beyond a reasonable doubt.  
       Jackson v. Virginia, 443 U.S. 307, 318‐19 (1979); Hooper v. State, 214 S.W.3d 9, 
       13  (Tex.  Crim.  App.  2007).    This “familiar  standard  gives  full  play  to  the 
       responsibility of the trier of fact fairly to resolve conflicts in the testimony, 
       to weigh the evidence, and to draw reasonable inferences from basic facts 
       to  ultimate  facts.”    Jackson,  443  U.S.  at  319.    “Each  fact  need  not  point 
       directly  and  independently  to  the  guilt  of  the  appellant,  as  long  as  the 
       cumulative  force  of  all  the  incriminating  circumstances  is  sufficient  to 
       support the conviction.”  Hooper, 214 S.W.3d at 13. 
        
Lucio v. State, 351 S.W.3d 878, 894 (Tex. Crim. App. 2011). 

        The Court of Criminal Appeals has also explained that our review of “all of the 

evidence”  includes  evidence  that  was  properly  and  improperly  admitted.    Conner  v. 

State, 67 S.W.3d 192, 197 (Tex. Crim. App. 2001).  And if the record supports conflicting 

inferences,  we  must  presume  that  the  factfinder  resolved  the  conflicts  in  favor  of  the 

prosecution  and  therefore  defer  to  that  determination.    Jackson  v.  Virginia,  443  U.S.  at 

326.    Further,  direct  and  circumstantial  evidence  are  treated  equally:    “Circumstantial 


Greer v. State                                                                                    Page 2 
evidence  is  as  probative  as  direct  evidence  in  establishing  the  guilt  of  an  actor,  and 

circumstantial  evidence  alone  can  be  sufficient  to  establish  guilt.”    Hooper  v.  State,  214 

S.W.3d  at  13.    Finally,  it  is  well  established  that  the  factfinder  is  entitled  to  judge  the 

credibility  of  witnesses  and  can  choose  to  believe  all,  some,  or  none  of  the  testimony 

presented by the parties.  Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App. 1991). 

Unlawful Possession of a Firearm                  

        The State was required to prove beyond a reasonable doubt that Greer, a felon, 

was  in  unlawful  possession  of  a  firearm.    See  TEX.  PEN.  CODE  ANN.  §  46.04(a)  (West 

2011).  Greer does not dispute that he is a felon, but argues that there was insufficient 

evidence to link him to the firearm.  We analyze the sufficiency of the evidence under 

the  same  rules  adopted  for  determining  the  sufficiency  of  the  evidence  in  drug 

possession cases.  Bates v. State, 155 S.W.3d 212, 216 (Tex. App.—Dallas 2004, no pet.).  

The State must prove Greer (1) exercised care, custody, control, or management over the 

firearm;  (2)  was  conscious  of  his  connection  with  it;  and  (3)  possessed  the  firearm 

knowingly or intentionally.  See TEX. PEN. CODE ANN. § 1.07(a)(39) (West 2011); see Bates, 

155 S.W.3d at 216.  The State does not have to prove that Greer had exclusive possession 

of  the  firearm;  joint  possession  is  sufficient  to  sustain  a  conviction.    Cude  v.  State,  716 

S.W.2d 46, 47 (Tex. Crim. App. 1986); Bollinger v. State, 224 S.W.3d 768, 774 (Tex. App.—

Eastland  2007,  pet.  refʹd).    Further,  the  State  can  meet  its  burden  with  direct  or 

circumstantial  evidence,  but  it  must  establish  that  Greerʹs  connection  with  the  firearm 


Greer v. State                                                                                      Page 3 
was more than fortuitous.  Brown v. State, 911 S.W.2d 744, 747 (Tex. Crim. App. 1995); 

Bollinger, 224 S.W.3d at 774. 

        Because  the  firearm  was  not  found  on  Greerʹs  person  or  in  his  exclusive 

possession, additional facts must affirmatively link Greer to the firearm.  Bollinger, 224 

S.W.3d at 774; Jones v. State, 963 S.W.2d 826, 830 (Tex. App.—Texarkana 1998, pet. refʹd).  

Factors that may establish affirmative links include the following:  whether the firearm 

was  in  a  car  driven  by  the  accused,  whether  the  firearm  was  in  a  place  owned  by  the 

accused,  whether  the  firearm  was  conveniently  accessible  to  the  accused,  whether  the 

firearm was found in an enclosed space, and whether the accused made any affirmative 

statement connecting him to the firearm.  Bollinger, 224 S.W.3d at 774; Corpus v. State, 30 

S.W.3d 35, 38 (Tex. App.—Houston [14th Dist.] 2000, pet. refʹd).  No set formula of facts 

exists  to  dictate  a  finding  of  affirmative  links  sufficient  to  support  an  inference  of 

knowing  possession.    Bollinger,  224  S.W.3d  at  774;  Taylor  v.  State,  106  S.W.3d  827,  830 

(Tex. App.—Dallas 2003, no pet.).   

        Arrest warrants had been issued for Greer and Campbell, who were in a dating 

relationship  with  each  other.    Multiple  law  enforcement  officers  had  set  out  to  locate 

Greer and Campbell in order to execute the warrants.  When law enforcement located 

Greerʹs truck, a traffic stop was initiated.  The truck driven by Greer was owned by his 

father.    After  about  a  block  of  being  pursued,  Greer  was  forced  to  stop  when  a  law 




Greer v. State                                                                                Page 4 
enforcement vehicle pulled in front of him.  Greer and Campbell got out of the vehicle 

and were arrested for the warrants.   

        After  the  arrest  of  Greer  and  Campbell,  the  truck  was  impounded  and  an 

inventory search of the vehicle was made.  The truck was an extended cab with a small 

area behind the front seats.  A large black leather jacket was found in the area behind 

the  front  seats  on  top  of  other  assorted  clothing.    A  duffle  bag  filled  with  Campbellʹs 

clothing was also found in the same area.  When the black leather jacket was lifted, the 

officer conducting the inventory noticed that one pocket was substantially heavier than 

the other.  A loaded small .22 revolver was found in the pocket of the jacket. 

        When questioned about the jacket at the scene, Greer denied ownership of it.  It 

was  noted  by  law  enforcement  that  when  Greer  got  out  of  the  truck,  he  was  wearing 

only  a  tank  top  and  camouflage  pants.    Campbell  was  wearing  a  jacket.   The  weather 

was cool.  Campbell identified the black leather jacket as belonging to Greer and denied 

knowledge and ownership of the gun.  Campbell asked the officer if Greer was ʺgoing 

to  get  in  trouble  for  a  long  time.ʺ    Campbell  stated  that  she  knew  that  Greer  was  a 

convicted felon and that it would be bad if he were caught with a gun.  Campbell also 

told the officer who transported her to jail that she had no idea that there was a gun in 

the car.  At trial, Campbell identified the jacket as belonging to Greer, having been a gift 

from his mother. 




Greer v. State                                                                                 Page 5 
          At trial, Campbell, a convicted felon, claimed that the gun was hers and that she 

had wrapped it in clothes and stuffed it into the duffle bag.  However, the gun had not 

been  found  wrapped  in  clothes  nor  was  it  found  in  the  duffle  bag.    Campbell  also 

erroneously  claimed  that  the  black  jacket  was  in  the  duffle  bag  and  that  Greer  was 

wearing a camouflage jacket when they were arrested.     

          Inside the duffle bag, officers found a .22 long rifle bullet in the pocket of a pair 

of jeans belonging to Campbell.  However, it was determined that the bullet would not 

fire  in  the  .22  revolver  found  in  the  jacket  pocket  because  it  was  too  long.    The  bullet 

was returned to Campbell without testing or further investigation because officers felt 

that  the  bullet  was  not  related  to  the  .22  revolver  and  was  not  evidence  of  another 

crime. 

          Using  the  appropriate  standards  and  giving  due  deference  to  the  jury  as  the 

factfinder, we find that the evidence was sufficient for the jury to have found that Greer 

was in possession of the firearm.  The gun was found in a jacket that belonged to Greer 

and  Campbellʹs  statements  at  the  scene  indicated  that  the  firearm  belonged  to  Greer.  

Additionally,  the  inconsistencies  in  Campbellʹs  testimony  at  trial  regarding  how  the 

firearm was stored and located could have led a reasonable juror to find that Campbell 

did not possess the firearm and that there were adequate links connecting Greer to the 

firearm.  We overrule issue one. 




Greer v. State                                                                                    Page 6 
Motion to Suppress—Unlawful Traffic Stop 

        In his second issue, Greer complains that the trial court abused its discretion by 

denying his motion to suppress because the initial traffic stop of Greer was improper.  

Greer  complains  that  law  enforcement  stopped  the  vehicle  Greer  was  driving  based 

solely  on  a  tip  by  a  confidential  informant  that  was  not  corroborated  by  law 

enforcement prior to the stop.  However, the traffic stop of Greer was initiated because 

law  enforcement  was  seeking  to  execute  arrest  warrants  for  Greer  and  Campbell,  and 

law enforcement visually  determined  that Greer  was the driver of  the vehicle  prior  to 

initiating the stop.   

        Greerʹs  complaint  is  based  on  the  concept  that  the  traffic  stop  was  warrantless, 

but  it  was  not  warrantless.    The  State  offered  the  arrest  warrants  into  evidence  at  the 

beginning  of  the  motion  to  suppress  which  was  conducted  during  the  trial.    In  a 

suppression  hearing,  the  defendant  bears  the  initial  burden  of  rebutting  the 

presumption that the police encounter was proper.  Russel v. State, 717 S.W.2d 7, 9 (Tex. 

Crim. App. 1986).  This is done by showing that the search or seizure occurred without 

a warrant.  Id.  After the defendant makes this showing, the burden then would to the 

State  to  either  produce  a  warrant  or  prove  that  the  warrantless  search  or  seizure  was 

reasonable.    Id.  at  9‐10.    Greer  did  not  meet  his  initial  burden  by  showing  that  his 

detention occurred without a warrant. 




Greer v. State                                                                                 Page 7 
        An  outstanding  arrest  warrant  may  be  executed  by  law  enforcement  officers  at 

whatever  time  and  place  they  choose.    Swanson  v.  State,  722  S.W.2d  158,  162  (Tex. 

App.—Houston [14th Dist.] 1986, pet. refʹd); Shannon v. State, 681 S.W.2d 142, 145 (Tex. 

App.—Houston  [14th  Dist.]  1984,  pet.  refʹd).    Greer  does  not  challenge  the  validity  of 

the  warrant.    Therefore,  the  trial  court  did  not  abuse  its  discretion  by  denying  his 

motion to suppress because of an improper traffic stop.  We overrule issue two. 

Motion to Suppress—Improper Vehicle Search  

        In  his  third  issue,  Greer  complains  that  the  trial  court  erred  by  admitting 

evidence of the gun found in the vehicle driven by Greer because the search which led 

to  the  discovery  of  the  gun  was  unreasonable.    Greer  argues  that  law  enforcement 

should have called his father, who was the registered owner of the vehicle, to come and 

pick it up rather than impounding the vehicle.  The State argues that impoundment was 

proper  because  the  only  occupants  of  the  vehicle,  Greer  and  Campbell,  were  both 

arrested and there was no one at the scene to take possession of the vehicle.  Greer also 

argues that law enforcementʹs search of the vehicle was not a proper inventory search 

because  it  was  not  performed  according  to  the  departmentʹs  policy  for  inventory 

searches. 

        A peace officerʹs inventory of the contents of an automobile is permissible under 

both the Texas Constitution and the United States Constitution if conducted pursuant to 

a lawful impoundment.  South Dakota v. Opperman, 428 U.S. 364, 375‐76, 96 S. Ct. 3092, 


Greer v. State                                                                               Page 8 
3100, 49 L. Ed. 2d 1000 (1976); Benavides v. State, 600 S.W.2d 809, 810 (Tex. Crim. App. 

1980);  Lagaite  v.  State,  995  S.W.2d  860,  865  (Tex.  App.—Houston  [1st  Dist.]  1999,  pet. 

refʹd).  Inventories serve to protect (1) the ownerʹs property while it is in custody, (2) the 

police  against  claims  or  disputes  over  lost  or  stolen  property,  and  (3)  the  police  from 

potential  danger.    Opperman,  428  U.S.  at  369,  96  S.  Ct.  at  3097.    Inventories  must  be 

conducted  in  good  faith  pursuant  to  reasonable  standardized  police  procedures.  

Colorado v. Bertine, 479 U.S. 367, 374, 107 S. Ct. 738, 742, 93 L. Ed. 2d 739 (1987). 

        Reasonable cause for impoundment of an automobile may exist when the driver 

is removed from his automobile, placed under custodial arrest, and his property cannot 

be  protected  by  any  means  other  than  impoundment.    Lagaite, 995  S.W.2d  at  865.    We 

note  that  peace  officers  need  not  independently  investigate  possible  alternatives  to 

impoundment absent some objectively demonstrable evidence that alternatives did, in 

fact, exist.  Mayberry v. State, 830 S.W.2d 176, 180 (Tex. App.—Dallas 1992, pet. refʹd). 

        In this case, both occupants of the vehicle were arrested and there is nothing in 

the  record  to  indicate  that  any  reasonable  alternatives  to  impoundment  existed.    The 

truck driven by Greer was stopped on the roadside and Greer was being arrested for a 

felony offense.  The impoundment of Greerʹs truck was not unreasonable.  Because the 

impoundment  of  the  truck  was  not  unreasonable,  it  was  not  unreasonable  for  law 

enforcement to conduct an inventory search of the vehicle.   




Greer v. State                                                                                Page 9 
        However,  Greer  further  argues  that  the  inventory  search  was  not  conducted 

according  to  the  written  policy  for  inventory  searches,  and  therefore,  the  search  was 

merely  a  pretext  to  search  for  incriminating  evidence  of  other  crimes.    The  Brazos 

County Sheriffʹs office inventory policy was admitted into evidence which requires that 

ʺ[a]ll items of value shall be recorded on the Vehicle Inventory Report.ʺ  The policy also 

requires an officer to seize any property discovered during the inventory search that is 

contraband or evidence of another criminal offense and process it accordingly. 

        Greer  argues  that  because  the  officer  who  conducted  the  inventory  did  not  list 

the  gun,  did  not  adequately  specify  the  items  of  clothing  that  were  located  inside  the 

truck, or  list  the  .22 long  rifle  bullet  that was found,  the inventory was not conducted 

according  to  the  written  policy.    The  inventory  did  list  various  items  specifically  that 

were found in the bed of the truck as well as inside the passenger compartment.  The 

inventory  merely  listed  assorted  clothing,  but  did  not  list  specific  items  of  clothing 

individually.  The bullet and gun were not included on the inventory list at all. 

        The Texas Court of Criminal Appeals has long held that, to be constitutional, an 

inventory search must not deviate from police department policy and that the State may 

satisfy  its  burden  by  showing  (1)  an  inventory  policy  existed  and  (2)  the  policy  was 

followed.  Moberg v. State, 810 S.W.2d 190, 195 (Tex. Crim. App. 1991); Evers v. State, 576 

S.W.2d 46, 50 n.5 (Tex. Crim. App. 1978).  The State established that an inventory policy 

existed and there was testimony that the policy was followed.  The inventory form was 


Greer v. State                                                                               Page 10 
admitted  into  evidence  that  showed  the  listing  of  items  in  Greerʹs  truck.    We  do  not 

believe that the omission of the gun or the bullet from the inventory listing is sufficient 

to  establish  that  the  trial  court  abused  its  discretion  in  determining  that  the  inventory 

policy was followed.   

        The  value  of  the  single  bullet  was  inconsequential  and,  alone  not  evidence  of  a 

crime or contraband.  While the gun should have been listed in the inventory, there is 

no evidence that it was not, in fact, found in the pocket of the jacket found in the truck.  

We  find  that  the  testimony  of  the  officers  that  they  followed  the  written  policy  is 

sufficient  for  the  trial  court  to  have  found  that  the  inventory  search  was  properly 

conducted.  We overrule issue three. 

Ineffective Assistance of Counsel 

        Greer complains in his fourth issue that, in the event that this Court determines 

that  the  suppression  issues  were  not  properly  preserved,  he  received  ineffective 

assistance  of  counsel  because  those  issues were  not  properly  preserved.    We  have  not 

found that the suppression issues were not properly preserved; therefore, issue four is 

overruled. 

Improper Admission of Evidence 

        Greer  complains  in  his  fifth  issue  that  the  trial  court  abused  its  discretion  by 

allowing the admission of a statement he allegedly made while in jail awaiting trial on 

this  offense.    According  to  a  jailer  who  testified,  Greer  made  a  statement  to  the  effect 


Greer v. State                                                                                 Page 11 
that  he  was  in  jail  for  not  following  the  rules  when  he  was  told  by  the  jailer  that  he 

needed  to  follow  the  rules  in  jail.    Greer  objected  to  this  statement  on  the  basis  of 

relevance and rule 403 of the rules of evidence. 

        In his argument, Greer does not explain how the statement is not relevant or how 

it did not have ʺany tendency to make the existence of any fact that is of consequence to 

the determination of the action more probable or less probable than it would be without 

the evidence.ʺ  TEX.  R.  EVID. 401.  The statement that he was in jail because he did not 

follow  the  rules  could  reasonably  lead  to  an  inference  that  he  knew  and  chose  not  to 

follow  the  ʺruleʺ  that  he  was  not  allowed  to  be  in  possession  of  a  firearm  because  he 

was  a  felon.    We  find  that  the  statement  was  relevant  to  whether  or  not  he  was  the 

individual who was in possession of the firearm. 

        Greer  further  argues  that  the  statement  should  have  been  excluded  because  its 

prejudicial effect substantially  outweighs any probative value the statement may have 

had.  See TEX.  R.  EVID. 403.  Evidence may be excluded under rule 403 if the danger of 

unfair  prejudice  substantially  outweighs  the  probative  value  of  the  evidence.    TEX.  R. 

EVID.  403.    Rule  403  favors  admission  of  relevant  evidence  and  carries  a  presumption 

that relevant evidence will be more probative than prejudicial.  Allen v. State, 108 S.W.3d 

281, 284 (Tex. Crim. App. 2003); Jones v. State, 944 S.W.2d 642, 652‐53 (Tex. Crim. App. 

1996).  The trial court has broad discretion in conducting a rule 403 balancing test, and 

we will not lightly disturb its decision.  Allen, 108 S.W.3d at 284. 


Greer v. State                                                                                  Page 12 
        A proper rule 403 analysis by either the trial court or a reviewing court includes 

balancing the following factors:  (1) the inherent probative force of the proffered item of 

evidence—that is, how strongly it serves to make more or less probable the existence of 

a  fact  of  consequence  to  the  litigation—along  with  (2)  the  proponentʹs  need  for  that 

evidence against (3) any tendency of the evidence to suggest a decision on an improper 

basis,  (4)  any  tendency  of  the  evidence  to  confuse  or  distract  the  jury  from  the  main 

issues, (5) any tendency of the evidence to be given undue weight by a jury that has not 

been  equipped  to  evaluate  the  probative  force  of  the  evidence,  and  (6)  the  likelihood 

that presentation of the evidence will consume an inordinate amount of time or merely 

repeat  evidence  already  admitted.    Gigliobianco  v.  State,  210  S.W.3d  637,  641‐642  (Tex. 

Crim. App. 2006); Erazo v. State, 144 S.W.3d 487, 489 (Tex. Crim. App. 2004). 

        The Stateʹs need for the evidence was to assist in establishing that Greer was the 

individual  that  possessed  the  firearm,  and  that  he  intentionally  or  knowingly  did  so.  

We do not believe that the statement would improperly influence the jury in any way.  

The testimony surrounding the statement was very narrowly limited, constituted a very 

brief  section  of  the  record,  and  was  not  repetitive.    Using  the  above  standards,  we  do 

not  find  that  the  admission  of  the  statement  constituted  an  abuse  of  discretion  by  the 

trial court.  We overrule issue five. 




Greer v. State                                                                               Page 13 
Conclusion 

        Having found no reversible error, we affirm the judgment of the trial court. 

 
 
                                        TOM GRAY 
                                        Chief Justice 
 
Before Chief Justice Gray, 
       Justice Davis, and 
       Justice Scoggins 
Affirmed 
Opinion delivered and filed March 20, 2014 
Publish 
[CRPM]




Greer v. State                                                                      Page 14